Case 15-00649        Doc 43     Filed 04/19/19     Entered 04/19/19 12:33:34          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-00649
         Charles Pettis
         Tonetta Pettis
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/09/2015.

         2) The plan was confirmed on 05/15/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 03/28/2019.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $38,312.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-00649      Doc 43     Filed 04/19/19     Entered 04/19/19 12:33:34                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $33,485.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $33,485.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,653.09
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,653.09

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 AT&T MOBILITY II LLC         Unsecured          628.00        533.02           533.02           0.00       0.00
 CAVALRY SPV I LLC            Unsecured          570.00        579.64           579.64           0.00       0.00
 GOVERNMENT VACATION REWARDS Unsecured             0.00           NA               NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE     Unsecured             NA          57.48            57.48           0.00       0.00
 ILLINOIS DEPT OF REVENUE     Secured         2,259.67       2,259.67         2,259.67      2,259.67      66.03
 ILLINOIS DEPT OF REVENUE     Priority        1,854.00         955.00           955.00        812.63        0.00
 ILLINOIS DEPT OF REVENUE     Priority              NA         609.67           609.67        338.98        0.00
 INTERNAL REVENUE SERVICE     Priority       18,475.68     18,475.68        18,475.68      15,721.48        0.00
 INTERNAL REVENUE SERVICE     Unsecured          776.10        873.10           873.10           0.00       0.00
 MIDLAND FUNDING LLC          Unsecured            0.00        988.87           988.87           0.00       0.00
 MIDLAND FUNDING LLC          Unsecured            0.00        945.30           945.30           0.00       0.00
 NISSAN MOTOR ACCEPTANCE CORP Unsecured            0.00    17,599.32        17,599.32            0.00       0.00
 OCWEN LOAN SERVICING LLC     Secured         1,130.00         961.04           961.04        961.04        0.00
 OCWEN LOAN SERVICING LLC     Secured              0.00          0.00             0.00           0.00       0.00
 OLIPHANT FINANCIAL LLC       Unsecured       1,056.00         459.77           459.77           0.00       0.00
 PYOD                         Unsecured            0.00      1,178.88         1,178.88           0.00       0.00
 BARCLAYS BANK DELAWARE       Unsecured          868.00           NA               NA            0.00       0.00
 BENEFICIAL/HFC               Unsecured      12,542.00            NA               NA            0.00       0.00
 WALMART                      Unsecured          347.00           NA               NA            0.00       0.00
 WEST SUBURBAN MEDICAL CENTER Unsecured          140.00           NA               NA            0.00       0.00
 HSBC                         Unsecured          698.00           NA               NA            0.00       0.00
 HSBC                         Unsecured       1,232.00            NA               NA            0.00       0.00
 LOWES                        Unsecured          636.00           NA               NA            0.00       0.00
 LUNDSTROM                    Unsecured       1,373.00            NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER   Unsecured          150.00           NA               NA            0.00       0.00
 TMOBILE                      Unsecured          355.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-00649      Doc 43       Filed 04/19/19    Entered 04/19/19 12:33:34                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
 CAPITAL ONE                    Unsecured      1,587.00            NA           NA             0.00        0.00
 CREDITORS COLLECTION BUREAU    Unsecured         150.00           NA           NA             0.00        0.00
 DISCOVER FINANCIAL             Unsecured      1,713.00            NA           NA             0.00        0.00
 ERIC BORNCAMP MD               Unsecured         120.00           NA           NA             0.00        0.00
 FIRST FEDERAL CREDIT CONTROL   Unsecured          75.00           NA           NA             0.00        0.00
 GEMB/JC PENNEY                 Unsecured         798.00           NA           NA             0.00        0.00
 HOME DEPOT                     Unsecured         355.00           NA           NA             0.00        0.00
 HSBC                           Unsecured         140.00           NA           NA             0.00        0.00
 SELECT PORTFOLIO SERVICING     Secured             0.00          0.00         0.00            0.00        0.00
 SELECT PORTFOLIO SERVICING     Secured        7,672.08       7,672.08     7,672.08       7,672.08         0.00
 VERIZON                        Unsecured      1,848.00         182.82       182.82            0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                   $0.00
       Mortgage Arrearage                               $8,633.12          $8,633.12                   $0.00
       Debt Secured by Vehicle                              $0.00              $0.00                   $0.00
       All Other Secured                                $2,259.67          $2,259.67                  $66.03
 TOTAL SECURED:                                        $10,892.79         $10,892.79                  $66.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00                   $0.00
        Domestic Support Ongoing                            $0.00              $0.00                   $0.00
        All Other Priority                             $20,040.35         $16,873.09                   $0.00
 TOTAL PRIORITY:                                       $20,040.35         $16,873.09                   $0.00

 GENERAL UNSECURED PAYMENTS:                           $23,398.20                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                           $5,653.09
        Disbursements to Creditors                          $27,831.91

 TOTAL DISBURSEMENTS :                                                                       $33,485.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-00649        Doc 43      Filed 04/19/19     Entered 04/19/19 12:33:34            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/19/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
